IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     __________________________

                            No. 01-60803
                     __________________________


LINDA BRUNE,
                                                  Plaintiff-Appellee,

                               versus

CITY OF JACKSON, MISSISSIPPI
                                               Defendant-Appellant.

         ___________________________________________________

             Appeal from the United States District Court
               for the Southern District of Mississippi
                             (3:00-CV-219)
         ___________________________________________________
                             July 17, 2002

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM*:

     Defendant-Appellant City of Jackson, Mississippi (“the City”)

appeals a judgment in favor of Plaintiff-Appellee Linda Brune for

violation of Title VII of the Civil Rights Act of 1964, codified at

42 U.S.C. § 2000e et seq. (“Title VII”).    We affirm the judgment.

     We review only the facts pertinent to the issues addressed in

this appeal.   Brune, a white female, was employed by the City as a

deputy clerk, providing administrative support to the City Council



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
from October 1996 through August 1999.               In March 1998, Brune and

other City employees were interviewed by the Federal Bureau of

Investigation (“FBI”) in connection with its investigation of

bribery charges against City Councilman Robert Williams.                   In May

1998,       Brune   was   again   interviewed   by   the   FBI,   this    time   in

connection with its investigation into extortion charges against

City Councilman Louis Armstrong.

       Also in March 1998, Brune’s job category was reclassified, and

with the reclassification came an increase in salary.                     A black

female co-worker in the same job category as Brune, Consuellia

Michael, began to receive her increased pay in May 1998, but Brune

did not.1      Brune complained of this to several members of the City

Council, and wrote four memoranda to Councilman Armstrong, the

president of the City Council, requesting that she receive her

raise.       In late July 1998, after threatening to file a writ of

mandamus against Armstrong, she finally began to receive her pay

increase, and received the back pay she was owed as well.

       Late in March 1998, the City Council confirmed and pre-paid

the cost of Brune’s attendance at the forthcoming annual meeting of

the     Mississippi       Municipal     Association     (“MMA”)    in      Biloxi,

Mississippi.          Attendance at the MMA meeting enables attendees to

earn       “points”    towards    achieving   the   designation   of     certified


       1
       There is no indication that Consuellia Michael was
interviewed by the FBI during its investigations of councilmen
Williams and Armstrong.

                                         2
municipal clerk, thereby advancing their careers.                             After Brune

cooperated in the FBI interviews that spring, Councilman Armstrong

canceled her reservation for the MMA.                 Eddie Jean Carr, the other

black      female    who   had    been   interviewed       by   the     FBI    and    whose

attendance at the MMA had been confirmed in March, was the City

Clerk, not a deputy clerk like Brune.                It was generally understood

that the City Clerk always attends the annual meeting of the MMA.

In   any    event,     Carr’s     reservation       was   not   canceled       after    her

interview with the FBI.2

      In     1999,    Brune      resigned    her     position     as    deputy       clerk,

allegedly because she could no longer tolerate the stress of

working in such a racially discriminatory environment.                         Before the

last day      of     her   employment,      Brune    contacted     the       City’s    Risk

Management Department concerning the continuation of her health

insurance benefits, but received no reply.                  Only after contacting

the manager of Risk Management a total of four times was she able

to   obtain    her     COBRA     notice,    72   days     late.        The    jury    heard

conflicting testimony on whether Brune suffered any damage from

this delay.

      Brune filed suit against the City in March 2000, alleging

violations of 42 U.S.C. §§ 1981, 1983, 1985, Title VII, the First,

Fifth, and Fourteenth Amendments, and state law.                       The case was set


      2
       No deputy clerk besides Brune was scheduled to attend the
MMA that year, so there was no similarly situated black deputy
clerk to whose treatment Brune’s could be compared.

                                            3
for a jury trial in June 2001, but in May 2001, the district court

ruled on the City’s motion for summary judgment, granting it in

part and denying it in part.       The district court granted summary

judgment to the City on Brune’s state law claims as well as on her

claims under 42 U.S.C. §§ 1981, 1983, and 1985, and the First,

Fifth and Fourteenth Amendments, noting that Brune had conceded

that summary judgment should be granted on all but the § 1981

claim, and that the § 1981 claim required a live § 1983 claim,

which Brune no longer had.

     As for Brune’s Title VII claims, the district court granted

summary judgment to the City on the retaliation and constructive

discharge    claims,   holding   that    Brune   had   not   engaged   in   a

“protected activity” under Title VII (as required in a retaliation

claim), and that Brune had not presented facts sufficient to show

that a reasonable person in her position would feel that she had no

choice but to resign (as required in a constructive discharge

claim).     The district court denied summary judgment to the City

with respect to Brune’s Title VII race discrimination claim,

however, determining that there was a triable fact issue as to

whether the    City    had   proffered   legitimate,   non-discriminatory

reasons for its treatment of Brune.

     Shortly before trial, the district court permitted Brune to

add a hostile work environment claim against the City.           After she

had presented her case in chief to the jury, however, the district

court granted the City’s motion for a directed verdict on Brune’s

                                     4
hostile work environment claim, and submitted only the Title VII

discrimination       claim    to     the   jury.       The       jury   found    by   a

preponderance of the evidence that the following complaints by

Brune did result from intentional racial discrimination: (1) She

was paid differently from Consuellia Michael, in that she received

her   pay    raise   later    than    Michael       did;   (2)    she    was    treated

differently from similarly situated black employees after being

interviewed by the FBI; (3) her authorization to attend the MMA was

canceled; and (4) her COBRA notice was delayed after she terminated

her employment with the City. Without itemizing the dollar amount,

the jury awarded Brune damages of $50,000.3

       The City filed a motion that it titled a motion for judgment

notwithstanding the verdict, or in the alternative, for a new trial

or    a    remittitur.       In    support     of    the   motion       for    judgment

notwithstanding the verdict, the City raised substantially the same

issues that it raises before us on appeal, all of which the

district court deemed to be without merit when it denied the City’s

motion for judgment notwithstanding the verdict.                        Further, the

district court found that there was “sufficient evidentiary basis

from the evidence presented at trial for a reasonable jury to find

for Brune with regard to both liability and damages in this case,”

and that the jury’s verdict was neither contrary to the great

       3
       In her trial testimony, Brune stated that she sought
$250,000 in damages, $100,000 of which she ascribed to mental
anguish that she alleged to have endured while she was employed
as a deputy clerk for the City.

                                           5
weight of the evidence presented at trial nor the result of passion

and prejudice.    Accordingly, the district court denied the City’s

motion for a new trial or a remittitur.           The City filed a timely

notice of appeal from the district court’s orders.

      We review de novo a district court’s denial of a motion for

judgment as a matter of law,4 but note that when the action has

been tried before a jury, such a motion is actually a challenge to

the   legal   sufficiency   of   the   evidence   supporting   the   jury’s

verdict,5 with the moving party entitled to judgment as a matter of

law “only if the evidence points but one way and is susceptible to

no reasonable inferences which may support the opposing party’s

position.”6   As for a district court’s denial of a motion for a new

trial, we will affirm that ruling unless the moving party makes a

“clear showing of an absolute absence of evidence to support the

jury’s verdict” and thereby indicates that “the trial court had

abused its discretion in refusing to find the jury’s verdict

      4
       Logan v. Burgers Ozark Country Cured Hams Inc., 263 F.3d
447, 455 (5th Cir. 2001). The City’s designation of its motion
as a request for judgment notwithstanding the verdict is merely
a formal error. See Federal Rule of Civil Procedure 50, Advisory
Committee Notes (“If a motion is denominated a motion for
directed verdict or for judgment notwithstanding the verdict, the
party's error is merely formal. Such a motion should be treated
as a motion for judgment as a matter of law in accordance with
this rule.”).

      5
       Cozzo v. Tangipahoa Parish Council-President Government,
279 F.3d 273, 280 (5th Cir. 2002).
      6
       Logan, 263 F.3d at 455 (quoting Tyler v. RE/MAX Mountain
States, Inc., 232 F.3d 808, 812 (10th Cir. 2000)).

                                       6
contrary to the great weight of the evidence.”7

     The City presents three core complaints on appeal: (1) the

district court erred in permitting Brune’s hostile work environment

claim to go forward, with the result that prejudicial evidence

relating to that claim was presented to the jury and improperly

influenced its deliberations concerning the discrimination claim;

(2) the district court erred in predetermining that, if proved, the

specific claims submitted to the jury would constitute adverse

employment actions and allowing them to be presented to the jury as

such; and (3) Brune was allowed to have an all-white jury only

through improper means, including the use of a venire that was not

reflective   of    a    cross-section     of   the    Jackson,    Mississippi

community,   and       the   acceptance   by    the    district    court   of

unsatisfactory race-neutral reasons proffered by Brune in response

to the City’s Batson challenges.8

     We have reviewed the record on appeal, including in particular

the rulings of the district court and the jury’s answers to the

interrogatories, as well as the applicable law set forth by the

parties both in their briefs and at oral argument.           As a result of


     7
       Lane v. R.A. Sims, Jr., Inc., 241 F.3d 439, 444 (5th Cir.
2001) (quoting Whitehead v. Food Max of Miss., Inc., 163 F.3d
265, 269 (5th Cir. 1998)).
     8
       The City also complains that the verdict was against the
overwhelming weight of the evidence and actually represented a
finding with respect to Brune’s dismissed claim of retaliation,
and that the judgment was excessive and against the great weight
of the evidence.

                                     7
this comprehensive review, we are not persuaded that any reversible

error occurred or that the judgment of the court instating the

jury’s verdict should be disturbed.   Accordingly, the judgment of

the district court is, in all respects,

AFFIRMED.




                                8